Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
The Applicant argues that the Examiner cannot assume that the fixing material would cause a first portion of the molten braze material adjacent to a cap to cool more slowly than a second portion adjacent to an inner edge of a crack.
The Examiner disagrees.  The Claim states that the insulation material causes the slow cooling of the first portion.  The art teaches a ceramic (insulating material).  The art teaches a braze material in a crack.  Since the insulating material is what causes the slower cooling (claim language), the art would also have slower cooling even if it is not specifically stated.  Furthermore, it is a law of physics, not an inventive concept.  Metal is conductive, and therefore, the workpiece would conduct heat away from the braze material such that the second portion would cool faster versus the insulation layer. The insulation layer is obviously insulating and would conduct heat away more slowly.  The Applicant merely states that this wouldn’t necessarily happen, but has not provided any support or evidence to show that the prior art would not cool more slowly when closer to the insulating material.  Therefore, the rejection stands.  
The Applicant argues that Holi teaches that the support 12 prevents material from flowing on an incline so the insulating material would not be needed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERIN B SAAD/Primary Examiner, Art Unit 1735